NO. 07-05-0088-CR
                                    NO. 07-05-0089-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                       MAY 10, 2005

                           ______________________________


                   SHANNON DEWAYNE THOMPSON, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

          NO. 49,282-B & 49,283-B; HONORABLE JOHN B. BOARD, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               ABATEMENT AND REMAND


       Pending before this Court is a second request for an extension of time in which to

file a reporter’s record in which the official court reporter indicates no designation has been

filed. The supplemental clerk’s record contains an order dated June 9, 2004, appointing

attorney Greg Phifer to represent appellant Shannon Dewayne Thompson. The record,
however, reflects that on November 22, 2004, attorney Ronald T. Spriggs was retained to

enter an appearance as attorney of record for appellant. Also in the record is the trial

court’s order of April 8, 2005, granting Spriggs’s motion to withdraw. To promote judicial

efficiency, we now abate this appeal and remand the cause to the trial court for further

proceedings pursuant to Rule 35.3(c) of the Texas Rules of Appellate Procedure.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant is indigent and entitled to appointed counsel.


The trial court shall cause a hearing to be transcribed. Should it be determined that

appellant does want to continue the appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which measures may include the appointment of counsel. If counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing counsel. Finally, the trial court shall execute findings of

fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues and cause its findings and conclusions to be included in a

supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday, June 10, 2005.

                                               2
       The court reporter’s request for extension of time is held in abeyance pending the

trial court’s findings and conclusions.


       It is so ordered.

                                               Per Curiam


Do not publish.




                                           3